Citation Nr: 1547742	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-43 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 1, 2001, for the award of a total disability rating based on individual unemployability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in a November 5, 2009, rating decision that granted entitlement to service connection for PTSD, effective as of September 3, 1991.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney







ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  In that decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating effective as of September 3, 1991, the date of the Veteran's claim.  The RO also awarded entitlement to a TDIU, effective as of January 1, 2001.  The Veteran timely expressed disagreement with the assigned initial disability rating for the PTSD, and with the effective date of the TDIU, and perfected a substantive appeal.  

This matter was previously before the Board in December 2013 at which time, in pertinent part, the issue of an effective date earlier than January 1, 2001, for the award of a TDIU was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court approved a Joint Motion for Partial Remand, and the December 2013 Board decision was vacated to the extent that it denied an effective date earlier than January 1, 2001, for the award of a TDIU, and remanded to the Board.  The issue is now returned to the Board.

With specific regard to the issue of entitlement to an initial disability rating greater 
than 70 percent for PTSD prior to January 1, 2001, this issue was remanded by the Board in December 2013 for additional development.  While the Veteran was provided with a Supplemental Statement of the Case in September 2014, the issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent, the Board declines to take any further action on the issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

With regard to the issue of whether there was CUE in a November 5, 2009, rating decision that granted entitlement to service connection for PTSD, effective as of September 3, 1991, in October 2014, the RO determined that the grant of service connection for PTSD effective as of September 3, 1991, was not clear and unmistakable error.  In February 2015, the Veteran timely filed a notice of disagreement.  As will be discussed below, a Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

With regard to the issue of an effective date prior to January 1, 2001, for the award of a TDIU, in the December 2014 Joint Motion for Partial Remand, the parties agreed, in pertinent part, that in its analysis, the Board had not adequately explained its conclusion that the Veteran had earned a substantial income through the year 2000.  The parties conceded that the evidence of record appeared to conflict with the Board's finding.  In this regard, in a Veteran's Application For Increased Compensation Based On Unemployability (VA Form 21-8940) received in November 2007, the Veteran had indicated that he last worked full time in the year 2000, and that he became too disabled to work in 2000.  He added that he earned a salary in excess of the poverty rate in the year 2000 as a vocational coordinator in the Commonwealth of Puerto Rico.  An August 2007 noted that he worked as a guard from 1997 to 2000.  

The parties agreed that such findings conflicted with the August 2007 VA examination report that had suggested the Veteran worked as a teacher and vocational coordinator from 1971 to 1997; a February 1997 VA examination report that had suggested the Veteran was pending retirement after working 30 years; and correspondence from the Puerto Rico Technology Institute that had shown the Veteran worked as a vocational coordinator from August 1995 to December 1997.  In light of the perceived uncertainty as to whether the Veteran was employed through the year 2000, the Board finds that the record, as it stands, requires additional development by way of clarification from the Veteran regarding his employment history.

With regard to the issue of whether there was CUE in a November 5, 2009, rating decision that granted entitlement to service connection for PTSD, effective as of September 3, 1991, in October 2014, the RO determined that the grant of service connection for PTSD effective as of September 3, 1991, was not clear and unmistakable error.  In February 2015, the Veteran timely filed a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the Veteran and ask that he complete and sign a Veteran's Application for Increased Compensation Based on Individual Unemployability (VA Form 21-8940), and a 
Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  Each executed form addressing the entire period on appeal shall be returned to VA. 

The Veteran and his representative shall be provided with a letter requesting that he provide sufficient information, and, any necessary authorization to obtain evidence pertinent to the claim for TDIU prior to January 1, 2001. 

The Veteran and his representative must be informed that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his discontinuance of or retirement from employment; and that he should submit evidence, such as pay stubs, W2 Forms, tax return, etc., documenting marginal employment, if any, (past or prospective) relating to employment that resulted in earned income that does (or did) not exceed the poverty threshold for one person.  Particular attention must be provided for the period covering the years 1997 to 2000 during which it was suggested that he worked both as a vocational counselor and as a guard.

2.  The agency of original jurisdiction shall issue a Statement of the Case as to the issue of whether there was CUE in a November 5, 2009, rating decision that granted entitlement to service connection for PTSD, effective as of September 3, 1991.  See Manlincon, supra. 

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




